In a proceeding to validate certificates of nomination designating Raymond L. Wilkes, Douglas F. Young and Paul J. Widlitz as candidates of the Liberal Party in the general election to be held on November 4, 1975 for the public office of Justice of the Supreme Court, Tenth Judicial District, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 23, 1975, which granted the application. Judgment affirmed, without costs (Election Law, §330; cf. Matter of Bates v Beyer, 36 AD2d 735). We note that upon the oral argument of this appeal the question of proper venue was specifically withdrawn. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.